THE COURT.
The appeal is from an order of thé Superior Court denying a motion to vacate the judgment entered in 1926, sentencing Fitzgerald to life imprisonment following a plea of guilty to murder.  The People moved to dismiss the appeal upon the ground that it is frivolous; counsel was appointed to represent the defendant in opposition to the motion; the motion was calendared, was duly heard and submitted. The record discloses that Fitzgerald was represented by able counsel and pleaded guilty voluntarily. No good cause was shown for vacating the judgment. No excuse has been offered for the delay of 36 years in moving to have the judgment vacated. (People v. Crawford, 176 Cal.App.2d 564 [1 Cal.Rptr. 811]; People v. Ray, 174 Cal.App.2d 233 [344 P.2d 347].)
The appeal is manifestly frivolous and upon that ground is dismissed.